Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
2. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3. 	Claim(s) 31, 33-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warford US 2006/0156492 in view of Gordon US 5,7450,575.
Warford discloses a modular ramp system comprising:
A plurality of ramp sections (1) disposed in series to form an elongated rampway, Fig. 1.
Each ramp section comprising:
1st and 2nd ends, see Fig. 4.  Each end having a connector panel (18, 20) and a respective connecting member (10) or (13).
Wherein said connecting members (10, 13) of adjacent sections are configured to engage each other, thereby forming a continuous traffic surface suitable for wheelchairs and the like.  See Figs. 4 a-d.  [0010-11].  
	What Warford does not disclose is the use of a set screw.

However, Gordon teaches a modular ramp assembly (10) comprising:
A plurality of ramp sections (10a-c).  
Each ramp section including opposing ends and connectable in series to form an 
elongated rampway.  See Figs. 2, 3; Col. 4, lns. 
Wherein each opposing end includes a connecting member (40) defining a screw boss (44) configured to receive a fastener or a clamp to secure adjacent ramp sections and end units into an elongated rampway.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modular rampway of Warford with the fasteners taught by Gordon in order to prevent the movement or collapse of the elevated rampway.

With respect to claims 36-39 Warford discloses a modular ramp system comprising:
A plurality of ramp sections (1) disposed in series to form an elongated rampway, Fig. 1.
Each ramp section comprising:  A connector panel (18, 20) and a respective connecting member (10) or (13).  Wherein said connecting members (10, 13) of adjacent sections are configured to engage each other, thereby forming a continuous traffic surface suitable for wheelchairs and the like.  The connecting members including a J-shaped projection (10) and a complementarily shaped receiver (7/13) as well as lower connecting members (17, 16).  What Warford does not disclose is the use of a set screw.  However, Gordon teaches a modular ramp assembly (10) comprising:
A plurality of ramp sections (10a-c).  Each ramp section including opposing ends and connectable in series to form an elongated rampway.  See Figs. 2, 3; Col. 4, lns. 
Wherein each opposing end includes a connecting member (40) defining a screw boss (44) configured to receive a fastener or a clamp to secure adjacent ramp sections and end units into an elongated rampway.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide any of the connecting members (10, 13, 16, 17) of Warford with the fasteners taught by Gordon in order to prevent the movement/collapse of the elevated rampway.

	Allowable Subject Matter
4. 	Claims 40-53 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

5. 	Applicant's arguments filed 9/23/2022 have been fully considered but they are not persuasive. Applicant argues against the rejection of claims 31, 33-39 suggesting Warford in view of Gordon do not teach nor suggest “wherein engagement of the first and second connectors of adjacent panels defines a screw boss configured for receipt of a fastener for securing the adjacent panels relative to one another”.
	However, the Examiner does not concur.  Claim 31 does not define in structural terms, what is considered --a screw boss--. Claim 31 does not define “how” engagement of the 1st and 2nd fasteners define a screw boss.  Claim 31 only requires that once adjacent panels are connected a fastener can be received by said connectors “for securing the adjacent panels relative to one another”.
In response to applicant's argument that, it would not be obvious to provide the 
ramp of Warford with the screw boss and fastener taught by Gordon; the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the ramp panels of Warford are subject to rotation relative to one another at the 1st and 2nd connectors dependent upon the substrate upon which they sit.  Obviously in soft soils and extended panel assembly of Warford might be unstable.  Further, Gordon teaches a simple, direct connect fastener assembly (40, 44) wherein “holes are provided in each of the flanges (44) so that the end of a ramp section…may have a transition flange bolted to it.  The same holes…may also be used to secure adjacent flanges (44) of two ramp sections together”.  Col. 4, lns. 6-36.
In response to Applicant’s argument that Warford “teaches away” from the use of fasteners because Warford discloses the ramp sections are firmly attached without the need for any fasteners, is not persuasive because Warford does not teach fasteners are bad or detrimental to the performance of the invention, but rather are simply not needed.  Further Gordon teaches “While ordinarily no fasteners are required to retain the two flanges together because the ramp sections are held in place by their own weight and the engagement fo the flanges (44) behind the rails, in certain installation, the flanges (44) together may be desirable in which case a clamp (not shown) may be used or holes may be provided in the flanges (44) and bolts passed through them to secure the two in face to face relationship.”.  Hence, it would have been obvious to one of skill in the art, that the use of fasteners is an option based on intended use and the conditions, i.e. geography/terrain in which it is used.
*  It is noted Claim 40 directly sets forth the specific features of the connector bracket.

6. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				11/7/2022